Citation Nr: 9918775	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic right wrist 
pain, synovitis, post scaphoid fracture, ganglion cyst, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1991 to 
April 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO granted service connection for a right wrist condition 
in July 1995, assigning a non-compensable rating.  The 
appellant was also assigned a noncompensable rating for a 
left shoulder condition and a 10 percent rating for low back 
pain.  

In December 1995 the appellant submitted a claim for an 
increased evaluation of his right wrist as well as his back 
condition.  The RO never addressed the issue of an increased 
evaluation for the appellant's back condition.  As this issue 
has not been developed or certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes that the RO granted temporary total 
evaluations because of the appellant's service-connected 
right wrist condition requiring convalescence.  Evaluations 
of 100 percent were assigned for the periods January 24, 1996 
to March 31, 1997, and May 28, 1997 to November 30, 1997.  
These decisions have not been appealed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1996 the RO increased the appellant's rating for 
his right wrist condition to 10 percent.  

In August 1996 the appellant submitted a claim for an 
increased evaluation of his right wrist condition.  

The appellant did not appear for a scheduled March 3, 1998 VA 
examination; however, the appellant contended that his 
address had changed and that he had not received the notice.  
The appellant missed the next VA examination, scheduled for 
September 30, 1998; however, he reported that he had never 
received notice of this examination.  The appellant did not 
report for his December 1998 VA examination; however, there 
is no indication from the record that he was ever actually 
notified of this examination.  In fact, there is no evidence 
in the claims file that notification was provided to the 
appellant for any of the VA examinations referred to above.  
The best evidence of such notification would be a copy of the 
letter to the appellant in the claims file.  

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  Further, the Court 
has held that VA has a duty to fully inform the appellant of 
the consequences of his failure to report for a scheduled 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991). 

There is no indication that the appellant was properly 
notified of the VA examinations, and the record demonstrates 
that the appellant was never informed of the consequences of 
his failure to report for a scheduled examination under 38 
C.F.R. § 3.655 (1998).  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development: 

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right wrist 
disability since December 1997.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his right wrist 
disability.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating injuries of the wrist should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  Any 
opinion(s) expressed as to the severity 
of the appellant's right wrist disability 
should be accompanied by a complete 
rationale.  

The appellant should be contacted in 
writing at his current address of record 
and informed of the date, place, and time 
of the VA examination scheduled in 
connection with his claim for an 
increased rating for his right wrist 
disability.  

The RO must ensure that copies of all 
notification letters sent to the 
appellant are placed in the claims file.  

3.  The appellant should be informed that 
his cooperation is vitally important to a 
resolution of this claim, and that his 
failure to cooperate may have adverse 
consequences.  Reference should be made 
to 38 C.F.R. § 3.655(b) (1998).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and provided opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. Brown, 11 Vet. App. 268 
(1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for the appellant's 
right wrist disability.  

In the event that the appellant fails to 
report for the VA examination, the RO 
should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 
3.655 (1998) and notify the appellant of 
that determination in a supplemental 
statement of the case.  

Should an increased rating be granted, 
the RO should ask the appellant whether 
he wants to continue his appeal.  

If the appellant indicates that he wants 
to continue his appeal, the appellant and 
his representative should be furnished a 
supplemental statement of the case 
containing any applicable laws and 
regulations not previously furnished, and 
the appellant should be given the 
opportunity to respond thereto.  If the 
appellant no longer intends to pursue the 
issue on appeal, the RO should request 
him to withdraw his appeal pursuant to 38 
C.F.R. § 20.204 (1998).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


